DISMISSED and Opinion Filed August 7, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00688-CR

                             THE STATE OF TEXAS, Appellant
                                         V.
                              KEMONE RODGERS, Appellee

                     On Appeal from the County Criminal Court No. 6
                                  Dallas County, Texas
                         Trial Court Cause No. MA16-18372-G

                             MEMORANDUM OPINION
                           Before Justices Myers, Molberg, and Carlyle
                                    Opinion by Justice Carlyle
       Before the Court is the State’s motion to dismiss the State’s appeal. We grant the motion,

and we dismiss the appeal. See TEX. R. APP. P. 42.2(a).




                                                 /Cory L. Carlyle/
                                                 CORY L. CARLYLE
                                                 JUSTICE




Do Not Publish
TEX. R. APP. P. 47.2(b)
190688F.U05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 THE STATE OF TEXAS, Appellant                         On Appeal from the County Criminal Court
                                                       No. 6, Dallas County, Texas
 No. 05-19-00688-CR         V.                         Trial Court Cause No. MA16-18372-G.
                                                       Opinion delivered by Justice Carlyle,
 KEMONE RODGERS, Appellee                              Justices Myers and Molberg participating.

       Based on the Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 7th day of August, 2019.




                                                 –2–